office_of_chief_counsel internal_revenue_service memorandum number release date cc psi cgabrysh postn-153497-09 uilc date date to r b mcarthur chief excise_tax program from frank boland chief cc psi subject request for counsel opinion on interpretation of sec_6725 this responds to your date memorandum in which you ask if a person that filed a late form 720-to terminal_operator report or form 720-cs carrier summary report that was incomplete or contained incorrect information could be liable in the same period for the penalties listed in both sec_6725 and sec_6725 of the internal_revenue_code in the context of sec_6725 a person would be a terminal_operator or a bulk transport carrier sec_6725 provides that in the case of each failure described in sec_6725 b by any person with respect to a vessel or facility such person shall pay a penalty of dollar_figure in addition_to_tax if any the failures described in sec_6725 are --- any failure to make a report under sec_4101 on or before the date prescribed therefor and any failure to include all of the information required to be shown on such report or to include incorrect information sec_6725 provides that no penalty is imposed under sec_6725 for any failure that is due to reasonable_cause the statutory language in sec_6725 a refers to each failure the language each failure in sec_6725 can be read as every failure the language and connecting sec_6725 and can be read as also or in addition to this supports the application of the two penalties to a report that is both late and incorrect or incomplete therefore if a person files a form 720-to or form 720-cs after the due_date and that postn-153497-09 form does not include all the required information or includes incorrect information the person may be liable for the penalty in sec_6725 and the penalty in sec_6725 in the absence of reasonable_cause this document may not be used or cited as precedent if you have any questions or comments regarding this memorandum please contact celia gabrysh at
